— Appeal from so much of an order dated June 13, 1957 as granted respondent’s motion to modify a judgment of separation so as to reduce the amount of permanent alimony from $170 to $110 a week and from so much of an order dated June 18, 1957 as on reargument adhered to the original decision. Appeal from order dated June 13, 1957 dismissed, without costs. Order dated June 18, 1957 modified on the facts by striking from the ordering paragraph " the original decision made on May 2nd, 1957 is adhered to ” and by substituting therefor provisions amending the order dated June 13, 1957 (1) by striking the figure “ $110.00 ” from the second and fifth ordering paragraphs of said order and substituting therefor the figure “$130.00” and (2) by striking the words and figure “ One Hundred Ten Dollars ($110.00) ” from the third order*779ing paragraph of said order and substituting therefor the words and figure “ One Hundred Thirty Dollars ($130.00) ”. As so modified, order dated June 18, 1957 insofar as appealed from affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed and new findings are made as indicated herein. It was not an improvident exercise of discretion for the court to deny a hearing (see, e.g., Shanley v. Shanley, 275 App. Div. 775), but the permanent alimony of $170 a week should have been reduced to $130 a week instead of to $110 a week.
Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.